  Case 1:20-cv-00285-PLM-RSK ECF No. 1 filed 03/30/20 PageID.1 Page 1 of 10



                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION



 EQUAL EMPLOYMENT
 OPPORTUNITY COMMISSION,
                                              CIVIL ACTION NO.
                Plaintiff,

                                              COMPLAINT AND
                                  v.
                                              JURY TRIAL DEMAND
 BLUE SKY VISION, LLC,
                Defendant.




                              NATURE OF ACTION
      This is an action under Title I of the Americans with Disabilities Act of 1990

(the “ADA”) and Title I of the Civil Rights Act of 1991, to correct unlawful

employment practices on the basis of disability and to provide appropriate relief to

Randall Jansma, O.D. (“Jansma”) who was adversely affected by such practices. As

alleged with greater particularity below, the Equal Employment Opportunity

Commission alleges that Defendant Blue Sky Vision, LLC, placed Jansma on a leave

of absence because it regarded him as disabled, subjected Jansma to an unlawful




                                          1
  Case 1:20-cv-00285-PLM-RSK ECF No. 1 filed 03/30/20 PageID.2 Page 2 of 10



medical inquiry, and terminated Jansma’s employment because it regarded him as

disabled.

                          JURISDICTION AND VENUE

      1.     Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451,

1331, 1337, 1343 and 1345. This action is authorized and instituted pursuant to

Section 107(a) of the Americans with Disabilities Act of 1990 (“ADA”), 42 U.S.C.

§12117(a), which incorporates by reference Section 706(f)(1) and (3) of Title VII of

the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. §2000e-5(f)(1) and (3) and

pursuant to Section 102 of the Civil Rights Act of 1991, 42 U.S.C. §1981a.

      2.     The employment practices alleged to be unlawful were committed

within the jurisdiction of the United States District Court for the Western District of

Michigan.

                                          PARTIES

      3.      Plaintiff, the Equal Employment Opportunity Commission (the

“Commission”), is the agency of the United States of America charged with the

administration, interpretation and enforcement of Title I of the ADA and is

expressly authorized to bring this action by Section 107(a) of the ADA, 42 U.S.C.

§12117(a), which incorporates by reference Sections 706(f)(1) and (3) of Title VII,

42 U.S.C. §2000e-5(f)(1), (3).



                                           2
  Case 1:20-cv-00285-PLM-RSK ECF No. 1 filed 03/30/20 PageID.3 Page 3 of 10



      4.     At all relevant times, Defendant Blue Sky Vision, LLC (“Defendant”)

has continuously been a Delaware, limited-liability company doing business in the

state of Michigan and the city of Grand Rapids, Michigan, and has continuously had

at least 15 employees.

      5.     At all relevant times, Defendant has continuously been an employer

engaged in an industry affecting commerce under Sections 101(5) and 101(7) of the

ADA, 42 U.S.C. §§12111(5), (7).

      6.     At all relevant times, Defendant has been a covered entity under

Section 101(2) of the ADA, 42 U.S.C. §12111(2).

                          ADMINISTRATIVE PROCEDURES

      7.     More than thirty days prior to the institution of this lawsuit, Jansma

filed a charge with the Commission alleging violations of the ADA by Defendant

Employer.

      8.     On March 12, 2019, the Commission issued to Defendant Employer a

Letter of Determination finding reasonable cause to believe that the ADA was

violated and inviting Defendant to join with the Commission in informal methods of

conciliation to endeavor to eliminate the unlawful employment practices and provide

appropriate relief.




                                           3
  Case 1:20-cv-00285-PLM-RSK ECF No. 1 filed 03/30/20 PageID.4 Page 4 of 10



       9.     The Commission engaged in communications with Defendant

Employer to provide Defendant the opportunity to remedy the discriminatory

practices described in the Letter of Determination.

       10.    The Commission was unable to secure from Defendant Employer a

conciliation agreement acceptable to the Commission.

       11.    On October 15, 2019, the Commission issued to Defendant a Notice

of Failure of Conciliation advising Defendant that the Commission was unable to

secure from Defendant a conciliation agreement acceptable to the Commission.

       12.    All conditions precedent to the institution of this lawsuit have been

fulfilled.

                                STATEMENT OF CLAIMS

       13.    Since at least September 25, 2018, Defendant has engaged in unlawful

employment practices at its offices in the Grand Rapids, Michigan area in violation

of Section 102 of Title I of the ADA, 42 U.S.C. §12112(a) and (d)(4)(A). Defendant

violated the ADA by placing Jansma on a leave of absence because it regarded him

as having a disability, subjecting Jansma to an unlawful medical inquiry (during his

leave of absence), and terminating Jansma’s employment because it regarded him as

having a disability.




                                           4
  Case 1:20-cv-00285-PLM-RSK ECF No. 1 filed 03/30/20 PageID.5 Page 5 of 10



           14.   Jansma is a qualified individual with a disability under Sections 3 and

101(8) of the ADA, 42 U.S.C. §§ 12102 and 12111(8). He has an eye condition

called homonymous hemianopsia.

           15.   On June 13, 2018, Jansma began working for Defendant as an

optometrist.

           16.   In September of 2018, Jansma disclosed his eye condition to another

employee. Soon thereafter, Defendant contacted Jansma to schedule a meeting.

           17.   On or around September 25, 2018, Defendant had an in-person

meeting with Jansma. During this meeting, Defendant questioned Jansma about his

eye condition. Defendant also told Jansma that he should have disclosed his

condition sooner. Then, Defendant told Jansma that he could no longer work for

Defendant, but it gave him the opportunity to submit a resignation letter.

           18.   Approximately one week later, in October of 2018, Jansma contacted

Defendant and told Defendant that he believed the decision to terminate him was

illegal.

           19.   In response, Defendant postponed Jansma’s termination, and placed

him on a leave of absence. Then, Defendant requested that Jansma undergo a

medical examination by a neuro-ophthalmologist and provided the names of two

neuro-ophthalmologist from which Jansma could choose to examine him.




                                              5
  Case 1:20-cv-00285-PLM-RSK ECF No. 1 filed 03/30/20 PageID.6 Page 6 of 10



      20.    Defendant planned to send the neuro-ophthalmologist a letter that

included the following questions: (1) “Does Dr. Jansma have a physical or mental

impairment. If so, please describe such impairment(s) in detail,” and (2) “What is

causing Dr. Jansma’s impairment?”

      21.    Defendant also told Jansma to sign a “Authorization of Release of

Health Information” (“Medical Release”).

      22.    The Medical Release states, among other things: “A description of the

information I authorize for use or disclosure is: All pharmacy records; dental

records; any and all records and documents pertaining to any treatment/consultation

rendered or performed, including but not limited to: complete in-patient and

outpatient hospital records, surgical records, emergency records, rehabilitation

records, therapy, lab studies, radiographic films and reports, actual office notes,

patient files, narrative reports, billings and medications prescribed and/or filled. This

authorization includes alcohol, mental health and substance abuse records, including

psychotherapy notes; records protected under the regulations of 42 Code of Federal

Regulations, Part 2, if any; HIV and AIDS records, and all records defined by

statute and MDPH Rules . . . if any. This authorization also permits oral

communications regarding the listed information between agents of BSV and the

provider identified in paragraph 2. This authorization includes information prior to




                                            6
  Case 1:20-cv-00285-PLM-RSK ECF No. 1 filed 03/30/20 PageID.7 Page 7 of 10



and following the date of this authorization not to exceed the expiration defined in

paragraph 3.”

      23.      Jansma told Defendant that both the letter and Medical Release were

too broad because they sought information that was unrelated to whether he could

perform his job duties with his eye condition.

      24.      Defendant, however, refused to change the language in either

document.

      25.      Consequently, Jansma refused to sign the Medical Release required by

Defendant and declined the medical examination by a neuro-ophthalmologist.

      26.      Defendant never permitted Jansma to return to work after the meeting

held on September 25, 2018.

      27.      On December 5, 2018, Defendant e-mailed Jansma a termination

letter. The termination letter stated Defendant terminated Jansma’s employment

because he did not sign the Medical Release or submit to the medical evaluation.

      28.      The effect of the practices complained of above has to been to deprive

Jansma of equal employment opportunities and otherwise adversely affect his status

as an employee because of an actual or perceived disability.

      29.      The unlawful employment practices complained of above were

intentional.




                                           7
  Case 1:20-cv-00285-PLM-RSK ECF No. 1 filed 03/30/20 PageID.8 Page 8 of 10



      30.    The unlawful employment practices complained of above were done

with malice or with reckless indifference to the federally protected rights of Jansma.

                                   PRAYER FOR RELIEF

      Wherefore, the Commission respectfully requests that this Court:

      A.     Grant a permanent injunction enjoining Defendant Employer from

requiring medical examinations or making medical inquiries of employees unless

such examination or inquiry is job-related and consistent with business necessity.

      B.     Grant a permanent injuncting enjoining Defendant Employer from

firing employees because of their disabilities.

      C.     Order Defendant Employer to institute and carry out policies,

practices, and programs which provide equal employment opportunities for qualified

individuals with disabilities and which eradicate the effects of its past and present

unlawful employment practices.

      D.     Order Defendant Employer to pay appropriate back wages, in amounts

to be determined at trial, and prejudgment interest to Jansma, and provide other

affirmative relief necessary to eradicate the effects of its unlawful employment

practices, including but not limited to reinstatement or front pay.

      E.     Order Defendant to make make Jansma whole by providing

compensation for past and future pecuniary losses resulting from unlawful

employment practices complained of above, in amounts to be determined at trial.


                                            8
  Case 1:20-cv-00285-PLM-RSK ECF No. 1 filed 03/30/20 PageID.9 Page 9 of 10



       F.     Order Defendant Employer to make Jansma whole by providing

compensation for past and future nonpecuniary losses resulting from the unlawful

employment practices complained of above, including but not limited to emotional

pain, suffering, inconvenience and humiliation, in amounts to be determined at trial.

       G.     Order Defendant Employer to pay Jansma punitive damages for its

intentional, malicious and reckless conduct, as described above, in amounts to be

determined at trial.

       H.     Grant such further relief as the Court deems necessary and proper in

the public interest.

       I.     Award the Commission its costs of this action.

                                 JURY TRIAL DEMAND

       The Commission requests a jury trial on all questions of fact raised by its

complaint.

                                        EQUAL EMPLOYMENT
                                        OPPORTUNITY COMMISSION


                                        SHARON FAST GUSTAFSON
                                        General Counsel


                                        JAMES L. LEE
                                        Deputy General Counsel


                                        GWENDOLYN YOUNG REAMS
                                           9
Case 1:20-cv-00285-PLM-RSK ECF No. 1 filed 03/30/20 PageID.10 Page 10 of 10



                                  Associate General Counsel


                                  KENNTH L. BIRD
                                  Regional Attorney


                                  OMAR WEAVER
                                  Supervisory Trial Attorney


                                  /s/Karen L. Brooks (IL ARDC# 6285816)
                                  Trial Attorney – Detroit Field Office
                                  477 Michigan Avenue, Room 865
                                  Detroit, Michigan 48226
                                  (313)226-7597
                                  Karen.Brooks@eeoc.gov

Dated: March 30, 2020




                                    10
